COX, Judge
(concurring):
I am of the opinion that the victim was available for cross-examination, thus confrontation concerns were satisfied. United States v. Owens, 484 U.S. 554, 108 S.Ct. 838, 98 L.Ed.2d 951 (1988). Further, I agree with Judge Wiss that, even if confrontation requirements were not met and the witness was “unavailable,” the out-of-court video was admissible into evidence. Furthermore, as the majority opinion suggests, the question remains open whether the corroboration rules relating to statements of the unavailable witness announced in Idaho v. Wright, 497 U.S. 805, 110 S.Ct. 3139, 111 L.Ed.2d 638 (1990), are likewise applicable to residual hearsay offered under Mil.R.Evid. 803(24), Manual for Courts-Martial, United States, 1984, when the witness is available for confrontation, or is there a lesser standard?